Order entered March 19, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01313-CV

                           INSURANCE ALLIANCE, Appellant

                                               V.

                         LAKE TEXOMA HIGHPORT, LLC
                      AND BOWOOD PARTNERS, LTD., Appellees

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                           ORDER
      The parties’ March 14, 2014 “Joint Motion to Set Oral Argument Timing and Sequence”

is GRANTED with the following modifications regarding the time allowed:


      Insurance Alliance will have 15 minutes for its opening argument as appellant.

       Lake Texoma Highport will have 15 minutes for its opening argument as appellee and
cross-appellant.

      Bowood Partners will have 10 minutes for its argument as appellee and cross-appellee.

      Lake Texoma Highport will have 5 minutes for its rebuttal as cross-appellant.

      Insurance Alliance will have 5 minutes for its rebuttal as appellant.

                                                     /s/    ADA BROWN
                                                            JUSTICE